Citation Nr: 0629854	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for neurotoxin related 
problems such as numbness of the hands, memory loss, sight 
deterioration, and arthritis claimed as due to lead-based 
paint and solvent exposure.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma claimed as due to lead-based paint and solvent 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in Fort Harrison, Montana in 
May 2006; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The most probative medical evidence on file does not 
establish an etiological link between any neurotoxin related 
problems (i.e., numbness of the hands, memory loss, sight 
deterioration and arthritis), and service to include any 
inservice exposure to lead-based paint or solvents.  

3.  The most probative medical evidence on file does not 
establish an etiological link between any non-Hodgkin's 
lymphoma and service to include any inservice exposure to 
lead-based paint or solvents. 





CONCLUSIONS OF LAW

1.  Neurotoxin related problems, to include numbness of the 
hands, memory loss, sight deterioration, and arthritis, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2005).  

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided notice of the VCAA in 
correspondence dated in June 2002, which was before the 
initial October 2002 rating decision.  Thus, the veteran was 
provided with timely VCAA notice as required by Pelegrini.  

Regarding the content of the notice, the Board finds that the 
requirements of the VCAA have been met and that VA has no 
further duty prior to Board adjudication.  In the June 2002 
letter, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187. 
In second letter, dated in March 2004, the RO again provided 
notice of the VCAA.  In this letter, the RO specifically 
requested that the veteran provide any evidence in his 
possession that pertains to the claim.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and private 
medical records that the veteran requested.  The RO also 
obtained a medical opinion from a VA physician addressing the 
etiology of the veteran's claimed disabilities.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran is seeking service connection for non-Hodgkin's 
lymphoma and neurotoxin related problems manifested by 
numbness of the hands, memory loss, visual problems, and 
arthritis.  At his travel board hearing in May 2006, the 
veteran maintained that he acquired the claimed disabilities 
as the result of exposure to lead-based paints and solvents 
while in service.  

The Board acknowledges that the record reflects a diagnosis 
of non-Hodgkin's lymphoma and a medical opinion that the 
veteran was likely exposed to lead-based paint and solvents 
while in service.  However, the record contains no medical 
evidence linking non-Hodgkin's lymphoma to an incident in 
service. 

In support of his claim, the veteran submitted various 
articles and treatises to include from the Internet.  The 
topics addressed in this literature included the dangers of 
exposure to toxins and lead based paints, the Navy's use of 
lead-based paints in the past, the procedures the Navy 
currently employed with respect to these materials, the 
relationship between various chemicals and non-Hodgkin's 
lymphoma, and risk factors for non-Hodgkin's lymphoma.  

The veteran also testified in support of his claim.  At the 
veteran's travel board hearing, in May 2006, he testified 
that he began to experience symptoms of numbness in the hands 
and memory loss as early as 1984 and that the symptoms had 
increased in the past ten years.  The veteran also testified 
that he saw a neurologist in 1984 who told him it looked like 
he had been exposed to some kind of bad chemicals.  The 
veteran also testified that he used both thread-lead primer 
and lead based paint while in the Navy, aboard a ship.    

The RO obtained a VA medical opinion regarding a possible 
relationship between the claimed disabilities and service.  
The VA physician, Dr. B.R., reviewed the claims file in 
conjunction with his opinion.  Dr. B.R. acknowledged that the 
veteran was likely exposed to lead based paint and solvents 
while in the Navy despite a lack of documentation of such 
exposure.  Regarding effects of lead based paint exposure, 
Dr. B.R. stated that in his opinion, neuropathy, 
encephalopathy, and visual changes that potentially occurred 
from lead exposure would be most likely associated with acute 
exposure during or shortly after peak level of lead in the 
blood and not develop later in life.  (In this regard, it is 
noted that there is no documentation of the aforementioned 
symptoms in service or shortly thereafter.  Rather, the 
veteran first began having the problems at issue in the mid-
1980s, nearly 20 years after service separation.)  Dr. B.R. 
noted that the veteran had been exposed to vincristine (an 
agent used in chemotherapy) and concluded that that was the 
most likely cause of peripheral sensory neuropathy.  In this 
regard, it is noted there is no evidence of vincristine 
exposure in service.  Dr. B.R. also stated that the 
arthropathy of lead was generally in the form of saturnine 
gout, of which there is no evidence in the veteran's record.  
In sum, Dr. B.R. stated that in his opinion, the veteran's 
non-Hodgkin's lymphoma was not related to lead exposure in 
the 1960's.  

Regarding the effects of solvent exposure, Dr. B.R. 
acknowledged that non-Hodgkin's lymphoma can be related to 
such exposure and that the veteran likely was exposed to such 
substances in the Navy.  Dr. B.R. stated, however, that 
concluding that solvent exposure caused the disease could not 
be done without resorting to speculation.  Dr. B.R. also 
stated that he did not believe solvent exposure would have 
caused the other symptoms of which the veteran complained.  
In essence, Dr. B.R. stated that he could not provide a 
definitive opinion regarding non-Hodgkin's lymphoma and 
solvent exposure without resorting to speculation.  
Speculative opinions are not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In consideration of all pertinent evidence of record, the 
Board concludes that service connection is not warranted.  
Regarding the medical articles and other literature the 
veteran submitted, these materials are not dispositive of the 
issues at hand.  While some of the aforemention may be 
somewhat supportive of the veteran's claims, they do not 
provide a specific medical opinion regarding the etiology of 
his current problems.  The Board finds that such generic 
literature, which do not address the facts in this particular 
veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Regarding the veteran's testimony that he 
began experiencing symptoms of peripheral numbness and memory 
loss in 1984, there is no medical evidence linking these 
symptoms to lead based paint or solvent exposure in service.  
The Board finds the opinion of the VA medical reviewer, which 
did not, with any degree of certainty, link any of the 
claimed disabilities to an incident in service, to be 
dispositive of the issues.  

Regarding the veteran's opinion that his claimed disabilities 
are linked to in-service exposure to lead based paint and 
solvents, the Board is unable to accept this as conclusive.  
As a layperson, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for neurotoxin related 
problems of numbness of the hands, memory loss, sight 
deterioration, and arthritis, claimed as due to lead-based 
paint and solvent exposure, is denied.

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to lead-based paint and solvent exposure, is 
denied.
	

____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


